UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4923


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HARRY LEE GOODWIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. J. Michelle Childs, District Judge. (3:17-cr-01070-JMC-1)


Submitted: May 16, 2019                                           Decided: May 20, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC, Irmo, South
Carolina, for Appellant. Alyssa Leigh Richardson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harry Lee Goodwin pled guilty to possession with intent to distribute heroin and

cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012). The district court

designated Goodwin a career offender and sentenced him to 151 months’ imprisonment,

the bottom of the advisory Sentencing Guidelines range. Goodwin appealed. Goodwin’s

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning whether the district court

imposed an unreasonable sentence by failing to sua sponte impose a downward variant

sentence. Goodwin was advised of his right to file a pro se supplemental brief, but he did

not file one. The Government has declined to file a response brief. For the reasons that

follow, we affirm.

       We review Goodwin’s sentence for reasonableness, applying “a deferential abuse-

of-discretion standard.” Gall v. United States, 552 U.S. 38, 46 (2007). We first ensure

that the court “committed no significant procedural error,” such as improper calculation

of the Guidelines, insufficient consideration of the 18 U.S.C. § 3553(a) (2012) factors, or

inadequate explanation of the sentence imposed. United States v. Lynn, 592 F.3d 572,

575 (4th Cir. 2010) (internal quotation marks omitted).         If we find the sentence

procedurally reasonable, we also review its substantive reasonableness under “the totality

of the circumstances.” Gall, 552 U.S. at 51. We presume that a within-Guidelines

sentence is substantively reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014). Goodwin bears the burden to rebut this presumption “by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id.

                                            2
       Our review of the record convinces us that Goodwin’s sentence is reasonable. The

court properly calculated the applicable advisory Guidelines range, considered the

parties’ sentencing arguments, and provided a reasoned explanation for the sentence it

imposed, grounded in § 3553(a) factors. When the court overruled Goodwin’s objection

to his career offender designation, defense counsel requested a sentence at the low end of

the advisory Guidelines range and that is precisely the sentence the district court

imposed. Goodwin fails to rebut the presumption of substantive reasonableness accorded

his within-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Goodwin, in writing, of the right to

petition the Supreme Court of the United States for further review. If Goodwin requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Goodwin. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3